In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-241 CV

____________________


IN RE OSWALD SNIDER CARLTON IV




Original Proceeding



MEMORANDUM OPINION 
 Relator, Oswald Snider Carlton IV, challenges the trial court's contempt order of
October 31, 2006, and the trial court's subsequent order committing Relator to jail.  In four
issues, Carlton asserts that his due process rights have been violated.  On May 17, 2007, we
set bond of $500.00 pending final determination of the merits of the petition.  The Office of
the Attorney General concedes that the lack of an audible record renders the contempt order
unenforceable.  Accordingly, we grant the petition for writ of habeas corpus, order that
Carlton be released from the bond set by this Court on May 17, 2007, and order his discharge
from custody. 

	On October 31, 2006, the associate judge heard the Attorney General's motion for
enforcement of Carlton's child support and medical support obligation.  At the conclusion
of the hearing, the associate judge held Carlton in contempt on four counts of failure to pay
court-ordered child support and assessed punishment on each count at 180 days of
confinement, to be served concurrently.  The trial court adopted the associate judge's orders. 
The subsequent commitment order required Carlton be confined in the county jail for 180
days and thereafter, until Carlton paid $10,000 in child support arrearages and $150 in
attorney's fees.   
	Because the Attorney General's motion requested incarceration and Carlton did not
waive his right to a record, a record was mandatory.  Tex. Fam. Code. Ann. § 157.161
(Vernon 2002).  The associate judge recorded the proceedings with a microcassette recorder. 
See Tex. Fam. Code. Ann. § 201.009 (c) (Vernon 2002).  In his third issue, Carlton contends
that his confinement violates due process because the recording is unintelligible.  The
Attorney General agrees that the record taken in this case is tantamount to no record.  Habeas
relief is appropriate in instances where the relator is deprived of a record of the contempt
hearing.  See Ex parte Fain, 750 S.W.2d 344, 345 (Tex. App.-Beaumont 1988, orig.
proceeding).    
	Accordingly, we grant the petition for writ of habeas corpus filed by Oswald Snider
Carlton IV on May 14, 2007, order Relator released from the bond set by this Court on May
17, 2007, and order Relator discharged from custody.
	PETITION GRANTED.
									PER CURIAM
Submitted on May 24, 2007
Opinion Delivered June 21, 2007
Before Gaultney, Kreger, and Horton, JJ.